Turkey, J.,
delivered tlie opinion of the court:
The plaintiff in error was indicted in the circuit court of Hawkins county, for barn burning. He pleaded to the jurisdiction of the court, that be was a citizen of Scott county, Virginia, where lie bas bis domicile and place of residence, and had at the time of Ms arrest; that lie was forciby arrested in the territory of the State of Virginia, by an armed body of men, citizens of Tennessee, and brought into the State of Tennessee by force and without authority from the State of Virginia; that the executive *419of the State of Virginia has demanded of the governor of Tennessee, his release, which has been refused, etc., and praying that he be discharged, etc.
The question is one which has been settled by the governor, and we think correctly.
If a party has violated the criminal code or laws of one s1ate, he being a resident and citizen of another, and in-dieted in the first, we are unable to see by what rule the courts can inquire into the manner and place of his. arrest, that arrest being in pursuance of a prosecution already instituted, and according to the forms 'and requirements of law.
The court had jurisdiction of the subject-matter; its process was in the hands of its officer, who, finding the accused within the limits of the county, must arrest, and has no authority to inquire how or when, or in what manner the presence of the accused within the jurisdiction of the court was brought about.
If the plea be true, the ’plaintiff may have his redress by action for the trespass, by indictment for the assault and battery, but cannot defeat the state of its right to prosecute and punish for a violation of its laws because of the wrongful or unlawful acts of some of its private citizens.
The charge of the court is correct. The requests submitted to be charged are, in the main, good law, and when pertinent to the facts of the case, are comprehended in the charge; those refused to be given are abstractions, and if given would have tended to confuse and mislead the jury.
The verdict is well warranted hy the facts.
The judgment must be affirmed.